     Case 6:20-cv-06124-RTD Document 7                  Filed 01/28/21 Page 1 of 2 PageID #: 21



                           IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                    HOT SPRINGS DIVISION
COREY TURNER                                                                                     PLAINTIFF

v.                                        Civil No. 6:20-cv-06124

JAILER ANDREW RIDGELL,
JAILER CALEB JACKSON, and
SHERIFF JASON WATSON                                                                         DEFENDANTS

                                                  ORDER


         Now before the Court is the Report and Recommendation filed November 12, 2020, by the

Honorable Mark E. Ford, United States Magistrate Judge for the Western District of Arkansas (ECF No.6).

Plaintiff, currently incarcerated or detained in the Arkansas Department of Correction, proceeds in this

section 42 U.S.C. §1983 action pro se. The same day his Complaint (ECF No. 1) was provisionally filed,

Plaintiff was granted in forma pauperis (IFP) status. (ECF No. 3.)         Upon preservice screening of the

Complaint, Judge Ford found that IFP status had been improvidently granted because Plaintiff’s litigation

history contains at least three cases, filed when he was incarcerated or detained, that were dismissed as

frivolous or as failing to state a claim, and because Plaintiff did not allege he was in imminent danger at the

time he filed suit. Judge Ford recommends that Plaintiff’s IFP status be revoked; that Plaintiff be directed

to pay the full amount of the filing fee and other costs that may be associated with prosecuting this action;

and that Plaintiff be precluded from filing any future civil action IFP without alleging he is under imminent

danger of serious physical injury. Judge Ford certifies pursuant to 28 U.S.C. §1915(a)(3) that an IFP appeal

would not be taken in good faith. (ECF No. 6.)

         No party has filed objections to the Report and Recommendation, and the time to object has passed.

See 28 U.S.C. § 636(b)(1). Upon review, the Court adopts the Report and Recommendation in toto.

         Accordingly, the Court makes its ORDER as follows:

         ORDERED that Plaintiff’s IFP status should be and hereby is revoked. Plaintiff shall pay the full

amount of the $350.00 on or before February 11, 2021.
  Case 6:20-cv-06124-RTD Document 7                   Filed 01/28/21 Page 2 of 2 PageID #: 22



       ORDERED that in the event Plaintiff tenders the filing fee, he will also be responsible for other

costs associated with this action, such as costs of service and fees for the issuance of any requested

subpoenas.

       ORDERED that Plaintiff be precluded from filing any future civil action IFP unless he is under

imminent danger of serious physical injury.

       Pursuant to 28 U.S.C. §1915(a)(3), an IFP appeal would not be taken in good faith.

         IT IS SO ORDERED this 28th day of January 2021.




                                               /s/   Robert T. Dawson
                                               ROBERT T. DAWSON
                                               SENIOR U.S. DISTRICT JUDGE
